Terral, J.
delivered the opinion of the court.
The bill in this case proceeds upon the assumption that an assessment of personal property to “unknown owner” is invalid. By § 3726, code 1892, taxes are made a charge on the land or upon the personal property taxed; and a sale of it is declared to be a proceeding against the thing sold, and to vest title in the purchaser, without regard to who may own the property when assessed or sold, or whether wrongfully assessed. By § 3747 a tax upon personal property is made a debt due by the person owning the property, when assessed, whether properly assessed or not, and this is entirely in harmony with the preceding section, which makes the tax a charge upon the thing taxable, whether rightfully or wrongfully assessed ; and, taking both sections together, it is, we think, a necessary conclusion that personal property may be rightfully assessed to an unknown owner. Under our laws, we see no reason to doubt that an assessment of personal property to an unknown owner is as effective as a like assessment of real estate. It is not denied that the solvent credits here assessed are taxable, and in the face of § 3748, which declares that all taxable property held by any person before the 1st day of February. shall be assessed, it is insisted they are not assessable because they bear no earmarks of ownership. A contention that for the same reason they could not be collected by suit at law would be equally sound. It must be confessed that personalty is usually and almost always assessed to the owner, because the owner is generally known, but there is no incongruity or hardship in assessing it to the unknown owner. The taxes are due from the property itself, as well as constituting a debt from the owner ; and, if the latter secretes himself, it is but just that the former adjust the demand.'
2. It is, in the second place, insisted that the provision of *233the code (§ 3801), authorizing the tax collector to assess such persons and personal property as he may find unassessed by the assessor is unconstitutional. Is has been decided, however, several times, that such provision of the code is unobjectional, and we see no reason to question the correctness of the decisions. Tunica Co. v. Tate, 78 Miss., 294 (29 South., 74); State v. Tonella, 70 Miss., 710 (14 South., 17; 22 L. R. A., 346).

Affirmed.